COLLINS, Justice.
Defendant Robert M. appeals the decision of the Superior Court (Cumberland County, Lipez, J.) denying his appeal from convictions as an accomplice, 17-A M.R. S.A. § 57(3)(A) (1983), to criminal mischief, 17-A M.R.S.A. § 806(1)(A) (1983), and theft, 17-A M.R.S.A. § 353 (1983), following a juvenile adjudication hearing in District Court (Bath, Westcott, J.). The only issue presented on appeal is whether there was sufficient evidence to support the convictions. Finding that there was, we affirm.
We review the record of the District Court directly. State v. Flint, 544 A.2d 739, 741 (Me.1988). In reviewing a challenge to the sufficiency of the evidence, the judgment will stand if, based on the evidence and all reasonable inferences therefrom, “viewed in the light most favorable to the prosecution, any trier of fact rationally could find beyond a reasonable doubt every element of the offense charged.” State v. Barry, 495 A.2d 825, 826 (Me.1985).
The court found that the primary actor had committed the crimes beyond a reasonable doubt. It based this finding on eyewitness testimony of the commission of the crimes and the primary actor’s possession of the stolen property. The court found further that defendant had aided in the commission of the crime beyond a reasonable doubt. It based this finding on the testimony that defendant was with the primary actor before, during and after the crime; on a reasonable inference from the testimony that defendant was the lookout; and on its disbelief of defendant’s story. See Flint, 544 A.2d at 742; State v. Ifill, 572 A.2d 476, 477 (Me.1990); State v. Langill, 567 A.2d 440, 444 (Me.1989). The court’s decision was supported by facts on the record and reasonable inferences therefrom.
The entry is:
Judgment affirmed.
All concurring: